Citation Nr: 1221885	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO. 12-09 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for right buttock shell fragment wound residuals, currently rated 10 percent disabling. 

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from October 1943 to January 1946 and from February 1951 to May 1952.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1. By the preponderance of the evidence, for the entire rating interval beginning from April 20, 2006 (a year prior to the date of receipt of claim), the Veteran's disability residuals of a deep penetrating shell fragment wound with deep retained fragment within the right gluteus maximus, have been moderate but not moderately severe, including based on pain, incoordination, fatigability of muscle, and resulting limitation on functioning. 

2. It is at least as likely as not that the Veteran developed bilateral hearing loss as a result of acoustic trauma during combat in service. 

3. It is at least as likely as not that the Veteran developed tinnitus as a result of acoustic trauma during combat in service. 


CONCLUSIONS OF LAW

1. For the entire rating interval beginning from April 20, 2006, the criteria for a 20 percent evaluation, but no more, for right buttock shell fragment wound residuals, involving Muscle Group XVII, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5317 (2011).

2. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1154(a),(b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).

3. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1154(a),(b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2010). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

The Board's grants of service connection for bilateral hearing loss and tinnitus constitute complete grants of those benefits sought, and hence there is no reasonable possibility that additional notice or development assistance will further those claims. 

VA has fulfilled the above requirements in this case for the claim for increased evaluation for right buttock shell fragment wound residuals. VCAA notice letters were sent in May 2007 and December 2008, prior to the RO's initial adjudication of the claim in July 2009. These VCAA letters informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim. He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

These VCAA letters also afforded the Veteran Dingess-type notice, including addressing disability ratings and effective dates. 

The May 2007 and December 2008 VCAA letters, as well as an additional development letter in March 2009, requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. They also requested evidence and information about treatment after service, in support of the claims. The Veteran has responsively advised in a December 2008 submission that he has no further evidence in support of his claims. In the absence of information or assistance of the Veteran, clinical evidence beyond the obtained VA examinations for compensation purposes could not be obtained and associated with the claims file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and by an SOC in March 2012. He was thus, by implication, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claims. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claims adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the  Veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a muscles examination in July 2009 addressing his right buttock shell fragment wound residuals. This examination report, taken together with the service treatment records and the balance of the evidence of record, provided an informed opinion based on the record, including past treatment records and examinations and tests conducted, and the Veteran's self-report of history and symptoms. The Board finds that the July 2009 examination's findings and conclusions, taken together with the balance of the evidence of record, are adequate for the Board's adjudication herein. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examination provided sufficient detail, and supported its conclusion with analyses fully supported by review of the evidence presented, which analysis is readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence so considered by the examiner was sufficient and encompassed the evidence of record. Id. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for an increased evaluation for right buttock shell fragment wound residuals. 

The examination obtained to address the right buttock shell fragment wound residuals increased rating claim, and the resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). The duty to assist has been fulfilled.

As discussed infra, there is presented in this case the question of a missing service separation examination from January 1946, which examination reportedly had whispered voice testing for the Veteran's hearing. The Veteran's advanced age mitigates against searching for any such lost record prior to the Board's adjudication, particularly where, as here, the Board does not find that such evidence as so described would ultimately be critical to the Board's adjudication (because, as discussed infra, such whispered voice tests are unreliable evidence of hearing loss disability), and where there is no prejudice to the Veteran because the Board has herein granted service connection for the claimed hearing loss and tinnitus. There is also no reasonable possibility that this missing record would be material to the Veteran's right buttock shell fragment wound residuals increased rating claim, in light of sufficient other service records establishing the nature of that wounding.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO or Appeals Management Center (AMC) has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim for increased rating for right buttock shell fragment wound residuals being decided herein. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran addressed his claim by submitted statements and statements at his July 2009 VA examination. By his notice of disagreement submitted in July 2010, the Veteran had initially requested a hearing to testify regarding his appealed claims. However, by a signed submission in April 2011 he cancelled that hearing request, informing that he could not travel to the hearing due to physiological impairment. 
There has been no expressed indication that the Veteran desires a further opportunity to address his claims adjudicated herein.

In summary, in this case, with regard to the right buttock shell fragment wound residuals increased rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished.



II. Laws Concerning Evidence and Adjudication 

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III. Claim for Increased Rating for Right Buttock Shell 
Fragment Wound Residuals 

The Veteran contends that his right buttock shell fragment wound residuals warrant a higher disability rating than the 10 percent rating presently assigned. 

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder. 38 U.S.C.A. § 1155. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

In determining the level of impairment, the disability must be considered in the context of the entire recorded history. 38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The date of entitlement to an increased rating for service-connected disability may be up to a year prior the date of receipt of claim for increased rating, based on the evidence reflective of entitlement to ratings to be assigned. 38 C.F.R. § 3.400(o). 

November and December of 1944 service records inform of the Veteran's wounding to the right buttock by shell fragment in November 1944, with debridement but with a retained foreign body not removed. The wound was consistently noted to be penetrating. It was classified as moderate in severity. An x-ray showed a metallic fragment deep in the gluteal muscles posterior to the neck of the right femur. The wound was still tender in December 1944. Service records inform that due to the depth of the shell fragment in the gluteal muscle and the limited symptoms, no attempt was made to remove the fragment. 

The RO by a March 1946 rating action assigned a 10 percent initial rating for the Veteran's service-connected shell fragment wound to the right buttock. Upon receipt and review of service records, this rating was confirmed in January 1947. 

The Veteran was afforded an initial VA examination in July 1950, when a history was noted of shrapnel wounding in November 1944. The examiner diagnosed a small superficial right buttock scar with no functional disability, and a retained foreign body in the right buttock. The examiner observed a superficial scar one-inch long on the right buttock which was well-healed, non-adherent, and non-tender, with no loss of underlying tissue. All motions of the right hip were normal. The Veteran's only complaint was of slight aching of the right buttock with prolonged standing. 

In an August 1950 rating based on the July 1950 examination, no change was made to the assigned rating. 

In a submission received on April 20, 2006, the Veteran's authorized representative at that time contended that the Veteran had nerve impingement associated with his shell fragment wound to the right buttock. However, no nerve impingement was found upon VA examination in July 2009, and the Veteran has not submitted evidence otherwise supportive of nerve impingement. In the absence of cognizable evidence of nerve impingement, such a basis of an increased rating is not supported. Nonetheless, the representative's submission constituted a claim for increased rating.

By a telephonic contact with the Veteran in June 2007, the Veteran reportedly withdrew his claim for an increased rating. However, no signed, written withdrawal of claim was received. Withdrawal of a claim generally requires a signed, written request. 38 C.F.R. § 20.204 (2011). In the absence of a written request, the April 2007 increased rating claim is not considered withdrawn. By a November 2008 submission the Veteran reiterated his claim for increased rating for his right buttock shell fragment wound residuals. 

Upon a July 2009 VA muscles examination for compensation purposes, the Veteran complained of symptoms related to his right buttock shell fragment wound residuals, reporting that in the last couple of years he had worsening of these residuals, with resulting greater limitation of walking. He also complained of associated pain when sitting, and associated difficulty getting out of a chair. He characterized the pain as dull and aching, of 6 to 7 out of 10 intensity, and intermittent. He reported taking pain medication, but that the medication did not relieve the pain. He also complained of numbness from the hip to the knee. 

The July 2009 examiner characterized the reported symptoms as pain with decreased coordination and increased fatigability, but with no weakness or uncertainty of movement. Objectively, there was a 3 x 0.5 centimeter scar on the right buttock which was not tender. There was no residual nerve damage, tendon damage, bone damage, muscle herniation, or loss of deep fascia or muscle substance, and no limitation of motion due to the right buttock shell fragment wound residuals. The examiner found gluteus maximus muscle injury with 4/5 strength. The examiner characterized the Veteran's symptoms as moderate, precipitated with getting out of a chair or car, or with prolonged walking, and alleviated with rest and medication. This impairment was assessed as a moderate impairment in performing chores; pain with prolonged sitting; and mild impairment in shopping, exercise, sports, recreation, and bathing. 

As set forth in the criteria below, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe. 38 C.F.R. § 4.56(d) (2011). 'Slight' muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability. Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue. 38 C.F.R. § 4.56(d)(1) (2011). 

'Moderate' muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2) (2011). 

'Moderately severe' muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements. Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3) (2011). 

'Severe' muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements. Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side. If present, the following are also signs of 'severe' muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4) (2011). 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement. 38 C.F.R. § 4.56(c) (2011). When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40 , 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). 

In this case, the Veteran's service-connected right buttock shell fragment wound residuals of a shell fragment wound to the left buttock, involving Muscle Group XVII, is currently evaluated at a 10 percent rating under Diagnostic Code 5317. 38 C.F.R. § 4.73, Diagnostic Code 5317. 

Diagnostic Code 5317 provides evaluations for a disability of Muscle Group XVII. The functions of these muscles are as follows: extension of hip (1); abduction of thigh; elevation of opposite side of pelvis (2, 3); tension of fascia lata and iliotibial (Maissiat's) band, acting with XIV (6) in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia (1). The muscle group includes the pelvic girdle group 2: (1) gluteus maximus; (2) gluteus medius; (3) gluteus minimus. See 38 C.F.R. § 4.73 , Diagnostic Code 5317 (2010). A slight injury warrants a 0 percent rating, a moderate injury warrants a 20 percent rating, a moderately severe injury warrants a 40 percent rating, and a severe injury warrants a 50 percent rating. Id. 

Here, the Veteran's service records clearly demonstrated that the shell fragment wound was deep penetrating in nature with a retained shell fragment deep in the gluteus tissue. The Veteran now reports symptoms which have been characterized by the recent VA examiner as moderate in some affected functioning. This is consistent with the Veteran's own assertions of severity of disability and impairment in functioning. Characteristics of moderately severe muscle disability have been consistently absent from service and at the present time, including none of the following: prolonged infection, sloughing of soft parts, intermuscular scarring, loss of deep fascia, muscle substance, or normal firm resistance of muscle compared to the sound side, positive objective evidence of significant impairment in functioning, or inability to keep up with work requirements. 38 C.F.R. § 4.56(d)(3). The Board accordingly finds that for the entire rating period in question the evidence preponderates in favor of moderate disability under Diagnostic Code 5317, but against moderately severe disability under that code. Accordingly, the Board finds that the evidence preponderates in favor of a 20 percent disability rating, but no more, for the Veteran's right buttock shell fragment wound residuals. 

In making this determination, the Board has duly considered functional loss presented due to pain, decreased coordination, and increased fatigability, as supported by objective and subjective evidence, with other DeLuca factors not shown. 38 C.F.R. §§ 4.40, 4.45; DeLuca. Also in making this determination, the Board has duly considered the Veteran's assertions of symptoms of disability for which he is both competent and credible, with sufficient weight accordingly assigned on that basis. The Veteran is here well-qualified to address his symptoms of disability, and the record fails to reflect evidence of exaggeration or malingering as would tend to impair such credibility. Caluza. 

The Board has considered staged ratings, but finds that there is not evidence of record to support the presence of lesser intervals during the rating period for which a higher disability rating may be warranted than the 20 percent assigned based on moderate disability of Muscle Group XVII, under Diagnostic Code 5317. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


IV. Claims for Service Connection for Bilateral 
Hearing Loss and Tinnitus

The Veteran contends, in effect, that he developed hearing loss and tinnitus from combat during World War II as a result of concussive noise exposure and resulting acoustic trauma. 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d) . Section 1154(b) does not establish service connection for a combat veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service (provides a factual basis upon which a determination could be made that a particular disease or injury was incurred in or aggravated by service). See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b) , a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

An August 1943 induction physical examination found the Veteran's hearing to be 15/15 in each ear. There is no separation physical examination record among the obtained service records contained within the claims file. 

The claims file contains no post-service examination report detailing the Veteran's hearing loss or tinnitus prior to a VA examination for compensation purposes afforded him in July 2009. That examiner addressed a service separation examination purportedly dated January 26, 1946, which reportedly provided findings upon whispered voice test of 15/15 in each ear, and relied in part upon that finding to support a conclusions that the Veteran's hearing loss and tinnitus were not at least as likely as not related to service. As already noted, no such separation examination is reflected in the claims file, and hence either the July 2009 examiner was mistaken as to the past examination he had reviewed, or that past examination was misplaced or lost. In either event, the Board cannot comfortably rely upon the conclusions of the July 2009 VA examiner based on a reported separation examination which is not contained in the claims file. A medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). More so, the Board is disinclined to allow a claim for service connection for hearing loss or tinnitus to turn on the findings of a whispered voice examination. See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur. Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.").

The Board accordingly relies upon the objective findings but not the conclusions as to etiology of hearing loss and tinnitus made by the July 2009 examiner. Those objective findings included authorized audiological evaluation with pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
45
55
65
80
85
71
LEFT
50
55
60
75
75
66

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 72 percent in the left ear. The examiner assessed moderate sloping to severe sensorineural hearing loss bilaterally. Thus, 38 C.F.R. § 3.385 criteria for hearing loss disability in each ear are met. 

The Board could remand the Veteran's hearing loss and tinnitus claims to search for the missing service separation examination, or for an additional VA audiology examination for compensation purposes. However, as already noted, the reported whispered voice test findings are not reliable. Further, by an April 2011 submission cancelling a pending hearing to address his claims, the Veteran informed that he cannot travel. Hence, this senior Veteran closer to 90 years of age than 80, would appear to be little benefitted by such a prolongation of the adjudicatory process. Hence, pursuing a service separation examination search or obtaining a new VA examination would constitute unreasonable delay and expenditure of scarce VA resources and the scarce time of this Veteran without benefit flowing to either VA or the Veteran. See 38 C.F.R. § 3.303 ; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition"). 

Better by far for the Board to simply address his claims on the evidence presented. That evidence consists substantially of the Veteran's forthright statements that he had extensive combat-related noise exposure during his World War II service, but that he also had exposure to noise associated with his 50-year career as a mechanic. 

The Board does not here hazard to conjecture whether or not noise exposure in service resulted in hearing loss or tinnitus at that time, and will not now endeavor to deny this Veteran's claim where combat exposure has been established by retained shell fragment and the Veteran was award of a Purple Heart Medal. The Veteran has asserted at the July 2009 examination that he was exposed in service to noise of rifles, mortars, explosions, and cannons, with no hearing protection devices worn. He also then informed of civilian employment with use of air guns, hammers, and chisels as a mechanic for 50 years, also with no hearing protection devices worn. He denied recreational noise exposure. He reported that he could not recall the date of onset of his tinnitus. 

The Board reasonably concludes that the noises of war the Veteran experienced were likely of a magnitude louder than those from the Veteran's civilian work. In his April 2011 submission the Veteran asserted that when he was hit by cannon shells running across the field at once he lost his hearing and got steel in his buttock. The Board finds little reason to doubt him. The record establishes the latter effect to be true, and the former may be accepted as another reasonable consequence of his wartime experience. In his VA Form 9 submitted in May 2012, The Veteran asserted that when he was hit in combat he had ringing in his ears for two days, whereas in civilian life "I had no noise on jobs working like you may think [....]"

Affording the Veteran the benefit of the doubt, and based on conceded acoustic trauma during in-service combat, the Board finds service connection for both tinnitus and bilateral hearing loss is warranted, based on it being at least as likely as not that both tinnitus and bilateral hearing loss had their onset in service. 38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. §§ 3.102, 3.303; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

A 20 percent disability rating, but no more, is granted effective April 20, 2006, for right buttock shell fragment wound residuals, subject to the laws and regulations governing the payment of monetary awards. 

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


